Title: To John Adams from John Lathrop, 14 August 1798
From: Lathrop, John
To: Adams, John



Much Hond Sir,
Boston 14 August 1798

Several members of the Academy were so pleased with the oration upon citizen Socrates, delivered by Professor Luzac, that they wished to see it translated, & printed in our own Country.—The Revd Mr Bentley of Salem was requested to make a translation; but after it was done, some members of the Academy expressed doubts with respect to printing, and nothing farther has been done. Mr Bentley now wishes you would be pleased to accept of his translation, as a small token of the respect he has for you, as President of the united States, and of the Academy of Arts and Sciences.—
The discourse delivered before the Humane Society by Dr Walter, our worthy Friend Dr Clarke, the late corresponding Secretary, would have Sent you, had his life been spared: but he was cut off in the midst of his days, & in the midst of usefulness.—
Permit me, Sir, to congratulate you, your Lady & Family, on your Safe arival, at your Seat in Braintree, after the arduous and important labours of a long session in Philadelphia: and permit me to say, my heart accords with the many thousands of my fellow citizens, in the strongest approbation of your administration.—
I was early taught, never to dispair of the public: & if I am not mistaken, there is much less reason for gloomy apprehension at this day, than for many years past.
The snare which held us intangled with a proud, an impious & most profligate foreign Nation is broken.—May we not indulge the pleasing hope, that Americans taught by what they have suffered, and relying on Providence, and their own exertions will now release progress with a firm and steady course, to the Glory which the Patriarchs and Prophets of our Country have long had in view?—
With the greatest respect / I have the honour to be / Sir, / your most humbl Servt

John Lathrop.